Citation Nr: 1718693	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a video conference hearing in October 2010 before the undersigned Veterans Law Judge in regard to the service connection claims for sleep disorder and headaches.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in January 2011 and February 2014.  As records were obtained and VA examinations conducted, remand instructions are complete as to the service connection claim for sleep disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 

The issues of entitlement to service connection for a left knee disorder and a
neck disability have been raised by the record, but have not been adjudicated
by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not
have, jurisdiction over them, and they are referred to the AOJ for appropriate
action.

The issues of entitlement to service connection for headaches and increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleep disability that is etiologically related to a disease, injury, or event which occurred in service or service-connected disabilities.


CONCLUSION OF LAW

Service connection for a sleep disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a April 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations in May 2011 and October 2015.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Also pertinently, service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Sleep Disorder

The Veteran contends that he has a separate sleep disorder which is due to his service-connected disabilities.  The record reveals he has blamed his loss of sleep on his right trigeminal neuropathy, which wakes him with the slightest touch.  He has also noted that the pain from his left radial neuropathy keeps him awake at night.

In May 2011, the Veteran was afforded a VA examination to determine if he suffered from a sleep disorder which was separate and distinct from his service-connected psychiatric disorder.  The examiner noted that chronic pain is contributing to his difficulty sleeping, and that his nightmares also contribute.  The examiner found that the Veteran did not suffer from a DSM-IV sleep disorder.  The examiner noted that "without his PTSD and chronic pain there would be very likely no sleep disorder" and therefore a separately diagnosed sleep disorder was not warranted. 

A private treatment record, added to the claims file subsequent to the VA examination, included a diagnosis of severe obstructive sleep apnea. As this is a separately diagnosed sleep disorder, the claim was remanded for an additional opinion.

The Veteran was afforded a VA examination in October 2015.  The examiner noted a diagnosis of obstructive sleep apnea.  The examiner stated there is a less than 50% probability that the Veteran has incurred sleep apnea from his service or that his service connected problems have aggravated or caused the sleep apnea.  The examiner explained that the sleep apnea occurred years after service and his service connected problems are not known causes of sleep apnea.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a sleep apnea disability.  

Most probatively, the October 2015 VA examiner found a diagnosis of sleep apnea, but stated it was less likely as not caused by service or caused or aggravated by service connected disabilities.  The examiner explained that the sleep apnea occurred years after service and his service connected problems are not known causes of sleep apnea.  This opinion was made with full consideration of the record, which contains the Veteran's lay statements and medical evidence, and telephone interview of the Veteran.

No medical evidence has been presented to contradict the October 2015 negative nexus opinion, other than the lay contentions from the Veteran, who while competent to describe the nature and onset of his sleep disturbances, is not shown to have the medical expertise to provide a diagnosis or an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's sleep apnea diagnosis is the result of his military service or service-connected disabilities.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities is denied.


REMAND

Pursuant to the February 2014 Board remand, a Statement of the Case was entered in regard to PTSD in April 2014.  The Veteran submitted a timely appeal with request for a Board hearing, by video conference or travel board.  The Veteran was afforded a Board hearing in October 2010, but this hearing did not address his PTSD.  As such, remand is required for the Veteran to be scheduled for a Board hearing.

The Veteran's claim for TDIU is inextricably intertwined with his claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

As the February 2014 Board remand noted, the Veteran's claim for headaches is also intertwined with that claim.  As such, the issue is deferred.  

Further, the February 2014 Board remand directed that the VA examiner address the Veteran's contentions that his headaches began after his in-service 1968 injury and the May 2011 examiner's indication that the Veteran's headaches may be due to his neck.  This opinion was not given by the October 2015 VA examiner.  As well, the examiner did not diagnose the nature of the headache disorder, and did not examine the Veteran.  The examination is inadequate and new opinion is sought.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to clarify whether he requests a videoconference or travel board hearing as to his increased rating claim for PTSD.  The Veteran should be scheduled for a videoconference or travel board hearing for PTSD in accordance with the procedures set forth at 38 C.F.R. §§ 20.700, 20.704, as per the Veteran's request, and as the docket permits.

2.  The RO should adjudicate the issue of service connection for a cervical spine/ neck disability, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal after the issuance of an SOC.

3. Arrange for the Veteran to undergo an examination with respect to the headaches claim.  The claims file and Virtual VA should be made available to an appropriate examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination.

Following examination of the Veteran, interview of the Veteran, and review of the claims file/Virtual VA, the examiner should answer the following questions:

a)  Please state whether the Veteran has a diagnosis relating to his headaches and explain the pathology;

b)  Opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran developed headaches as a result of his active service?  Please address the Veteran's contentions that his headaches began after his in-service 1968 injury.

c)  Opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's headaches are due to or aggravated by his service-connected disabilities?  Please address the May 2011 examiner's indication that the Veteran's headaches may be due to his neck/cervical spine, as well as whether his headaches may be related to any of his service-connected disorders.

The examiner must provide a complete rationale for each opinion expressed.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal, service connection for headaches, increased rating for PTSD, and entitlement to TDIU, must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


